We have re-examined the statement of facts having in mind appellant's renewed contentions; first, that the evidence does not justify a conviction for assault with intent to murder, and; second, that we were in error in holding not reversible the sheriff's statement that appellant was "a notorious negro among the negroes."
As to the first proposition, we would not feel justified in setting aside the jury's verdict. Even if we entertained some doubt regarding the conclusion reached by them, we would not be authorized to substitute that doubt for a positive finding of the jury which has support in the evidence.
Regarding the second proposition; appellant himself testified that he had "been in trouble lots before, but not in any serious trouble." Another witness testified that appellant's general reputation was that he "wants to fuss and scrap;" and another said appellant's reputation was not good regarding "fighting and fussing and paying fines." Still another witness, after having testified that appellant's reputation as a peaceable citizen was bad, answered upon cross-examination by appellant's counsel that "all I ever heard was his scraps among the negroes, he never gave the white people any trouble." Appellant's counsel elicited from another witness on cross-examination regarding appellant's reputation that "he never did do anything serious, but always give trouble among the negroes." In view of the evidence referred to we can not regard the objectionable statement of the sheriff as sufficiently serious to predicate a reversal upon.
The motion for rehearing is overruled.
Overruled. *Page 37